Citation Nr: 0006777	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-05 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, to include the issue 
of extraschedular entitlement under 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active military service from May 1970 to 
November 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1996 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which, in 
pertinent part, denied a permanent and total disability 
rating for nonservice-connected pension purposes.

The Board of Veterans' Appeals (Board) remanded the case in 
December 1998 for additional development of facts pertinent 
to the claim and to afford the appellant certain due process.  
The appeal is again before the Board.


FINDINGS OF FACT

1.  The appellant did not respond to a request for medical 
and employment information.

2.  The appellant failed to report for scheduled VA physical 
examinations on February 11, 1999, and on February 17, 1999.

3.  The appellant did not notify VA of his inability to 
report for the scheduled examinations or of a reason he did 
not report.


CONCLUSION OF LAW

A claim for a permanent and total disability rating for 
pension purposes shall be denied when the claimant without 
good cause fails to report for VA examination necessary to 
determine the claimant's entitlement to pension benefits.  
38 C.F.R. §§ 3.655(a), (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant filed a signed Veteran's Application for 
Compensation and Pension (VA Form 21-526) with VA Montgomery, 
Alabama, RO, in June 1996.  He provided his current mailing 
address on the application form.  Also in June 1996, he filed 
a signed Appointment of Veterans Service Organization as 
Claimant's Representative (VA Form 21-22) showing as his 
address the same address reported on the VAF 21-526.

On his application for pension, the appellant alleged certain 
medical conditions.  During the development of his claim, he 
submitted VA hospital and outpatient records and had a VA 
examination in July 1996 to evaluate his medical status as it 
related to his claim.

In his October 1996 notice of disagreement (NOD) with the 
September 1996 rating decision that denied his claim, the 
appellant alleged increasing severity of asthma and he 
reported seizures, which he had not reported previously.  In 
his December 1996 substantive appeal, he reported certain 
functional disability, specifically, inability to stand for a 
prolonged period or to lift.  Of record is a copy of an 
October 1996 letter to the appellant from the RO, addressed 
to his address of record, transmitting a statement of the 
case (SOC) and VA Form 9 (Appeal to Board of Veterans' 
Appeals).  Subsequently, the appellant submitted the VAF 9 to 
the RO with additional evidence.  The VAF 9 showed as the 
appellant's address the same address as was on the October 
1996 RO letter to the appellant.  Also of record is a 
February 1997 letter from the RO to the appellant at the 
address of record showing transmittal of a supplemental SOC 
(SSOC).

The Board remanded the case to the RO in December 1998, 
because the SOC and the SSOC were not sufficiently 
informative about the laws and regulations pertinent to the 
appellant's claim to enable effective appeal.  The Board 
further found that the appellant was not informed of his 
ultimate responsibility to provide evidence to support his 
claim.

In addition to procedural reasons for remand, the Board found 
that it had insufficient information about the appellant's 
medical status and ability to work from a medical viewpoint 
to decide his appeal.  The remand instructed the RO to 
undertake additional development.  The appellant's 
cooperation was required in order to accomplish this 
development, which included asking him to provide names and 
addresses and releases for medical care providers who had 
treated him since 1995, asking him for employment 
information, and scheduling him for appropriate VA medical 
examinations.

The RO requested the information about medical care and 
employment in a January 1999 letter to the appellant's 
address of record.  It informed him of VA's policy to assist 
the appellant with his claim and that failure to respond 
could have an adverse affect on the determination of his 
claim.  The letter further informed him of the time limit to 
respond.  The appellant did not respond.

A January 27, 1999, VA memorandum of record shows that the RO 
requested the Birmingham VA Medical Center (VAMC) to schedule 
examinations of the appellant as described in the Board's 
remand.  Another memorandum of record from the VAMC shows the 
appellant's address of record, the scheduling of the 
examinations for February 11 and 17, 1999, and their 
subsequent cancellation for failure to report.

The RO issued a SSOC to the appellant's address of record in 
September 1999.  The SSOC set forth the procedural and 
substantive laws and regulations pertinent to the appellant's 
claim.  Specifically, the SSOC quoted with citation 38 C.F.R. 
§ 3.159 pertaining to VA's duty to assist the appellant in 
developing facts pertinent to his claim and that the ultimate 
responsibility to provide evidence is the claimants if VA is 
unsuccessful in obtaining such evidence.

The appellant's representative submitted an informal brief to 
the Board in January 2000.  The representative asserted that 
the Board's December 1998 remand ordering examination of the 
appellant created the appellant's right to that examination, 
and that he had not been afforded that right because the 
examinations had not occurred.  He argued that the RO had 
also failed to inform the appellant of the legal consequence 
of the denial of his claim for failure to report.  He further 
argued that the reason for the appellant's failure to report 
for examination was unknown, but it might have been lack of 
notice of the time and place of the examinations, because 
there was no copy in the claims file of a letter notifying 
the appellant of the examination appointments.  He noted that 
VA General Counsel has acknowledged that the RO has duties, 
citing a VA Adjudication Procedure Manual M21-1 provision 
instructing that the RO must comply with all notification 
requirements regarding a claimant's duty to report for 
examination.  He asserted, without citation to authority, 
that it is VA's duty to show lack of good cause for failure 
to report for examination.  The representative did not 
request that the Board remand the case for further 
development.  He requested that the Board decide the appeal 
affirmatively on the merits.


II.  Analysis

The Board remanded this appeal, in part, because it lacked 
sufficient evidence to make an informed decision.  In doing 
so, the Board notified both the appellant and the RO that 
certain information and cooperation from the appellant were 
required in order to decide his appeal.  The Board's remand 
notified the appellant that his cooperation and assistance 
was required in order to obtain (1) his medical treatment 
records since 1995; (2) his employment information; and (3) 
appropriate VA examinations.

The RO sent the appellant a letter asking him for the 
information and required releases for his medical treatment 
records and his employment information.  The RO made 
arrangements for the VA medical center to schedule 
appropriate examinations of the veteran.  The RO's letter to 
the appellant and the supplemental statement of the case went 
to the appellant's address of record, and the medical center 
had the appellant's address of record.

The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991) (affirmed on 
reconsideration, 1 Vet.App. 406 (1991).  The appellant was 
told of the importance of his medical treatment records and 
up-to-date employment information in the Board's remand and 
in the letter requesting that information from the RO.  He 
neither provided the information requested nor did he provide 
releases so the RO could request the medical treatment 
information on his behalf.  Without such information, neither 
the RO, nor the Board, is able to make an informed 
determination on the merits of the appellant's claim.  The 
request for information was sent to the appellant's address 
of record, and there is no indication of nondelivery.  VA's 
duty to assist a claimant does not shift the duty of 
producing necessary evidence to the Department.  38 C.F.R. 
§ 3.159(a) (1999).

Notwithstanding that the appellant did not respond to the 
request for information, the RO sent his claims file to the 
VA medical center so that examinations could be scheduled.

Under pertinent regulations,

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (1999).

The VA medical center had the appellant's correct address, 
and its records indicate that the appellant did not report 
for two scheduled examinations.  The appellant's 
representative asserts, hypothetically, that the appellant 
might not have received notice of the time and place of the 
scheduled examinations.  The argument is based upon a 
hypothetical.  It is not a declaration that the appellant did 
not receive notice.  The appellant has not asserted he was 
not notified of the examinations.

It is VA's regular administrative practice to notify 
appellants of the scheduling of examinations, as the 
appellant's representative has noted by reference to VA 
manual M21-1.  There is a presumption of administrative 
regularity, that is that a government administrative agency 
has done what it regularly does in the administration of its 
programs, and the that presumption must be rebutted by 
evidence, not by mere allegation.  Mindenhall v. Brown, 7 
Vet. App. 271 (1994).

The absence from the record of a copy of the notice of the 
February 1999 examinations does not rebut the presumption 
that VA performed the administrative function of notifying 
the appellant of the examinations in the regular manner.  The 
correspondence of record shows a single mailing address for 
the appellant throughout the pendency of this claim and 
appeal.  The VAMC memoranda show that address.  The RO sent 
notice of the rating decision on appeal to that address, and 
the appellant responded by filing a notice of disagreement, 
containing the same address.  Likewise, the statement of the 
case was sent to that address, and the appellant's 
substantive appeal contained that address.  There is no 
indication in the claims file that any mail sent to the 
appellant at that address was returned as undeliverable.  
There is no evidence or reason to conclude the appellant did 
not receive notice of the examinations.

The appellant's representative also argues that the appellant 
was not informed of the consequences of failure to report for 
an examination.  The reference in the brief by the 
appellant's representative to 38 C.F.R. § 3.655 is evidence 
that the appellant's representative is informed of the 
regulation and of its significance.  The appellant is not 
prejudiced by the Board's application of the regulation to 
his case.  VAOPGCPREC 16-92; Bernard v. Brown, 4 Vet. App. 
384, 389 (1993).

The M21-1 provision found at the citation reported in the 
appellant's brief provides as follows:  "(3)  Notify the 
claimant of the disallowance.  Attach a copy of the pertinent 
page(s) of the rating if so desired.  Indicate that VA cannot 
grant the claim without an examination.  Provide procedural 
and appellate rights and ask the claimant to respond promptly 
if he or she is now ready to report for the examination."  
M21-1, Part 4,  28.09 (b) (3) (Change 57, Aug. 2, 1994).  
The manual instruction is to notify the appellant after the 
denial of his claim.  Nothing about it provides for 
notification of the appellant prior to adjudication of the 
specific consequences of failure without cause to report for 
an examination.  Thus, the cited provision does not stand for 
the proposition that VA had a duty to notify the appellant 
prior to adjudicating his claim of the consequences of 
failure to report for an examination.  Moreover, manual 
provisions are not binding on the Board.  38 C.F.R. § 19.5 
(1999).

The September SSOC did inform the appellant that nothing in 
VA's duty to assist him to develop his claim shifted to VA 
the obligation to produce necessary evidence, citing 
38 C.F.R. § 3.159.  Moreover, the SSOC did note the 
appellant's failure to report for the required examination.  
The SSOC also shows that the RO adjudicated the claim on its 
merits notwithstanding that regulation provides for summary 
denial of an original claim for pension benefits where the 
claimant without cause did not report for a necessary 
examination.  38 C.F.R. § 3.655(b).  The regulation provides, 
"shall deny," Id. (emphasis added); the language is not 
discretionary.  Thus, the appellant received consideration of 
his claim above and beyond that provided by regulation.  He 
was not prejudiced by any failure to quote the regulation in 
the SSOC.

The evidence of record at the time of the Board's December 
1998 remand clearly showed the necessity of additional 
examination to permit a reasoned adjudication of the 
appellant's entitlement to VA pension benefits.  He had 
reported both increase in the severity of diagnosed 
conditions and the existence of previously unmentioned 
conditions.  Thus, the examinations scheduled for February 
1999 were necessary within the meaning of section 3.655.

Under section 3.655, denial of a claim for failure to report 
for a necessary VA examination is required if the failure to 
report is without good cause.  Id.  The appellant has 
communicated no cause.  Silence about the cause of a failure 
to report is not a demonstration of good cause within the 
meaning of the regulation.

The appellant's representative avers without citation to any 
authority that it is VA's duty to demonstrate that the 
failure to report was without good cause.  The assertion 
reverses the burden to produce such evidence clearly 
contemplated by the regulation.  Id.  Statute and regulation 
regarding the burden of production of evidence does not shift 
from the claimant to VA the burden of producing evidence to 
support a claim absent explicit language to that effect.  
Compare, e.g., 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.159(a) (1999) with 38 U.S.C.A. § 1154(b) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd 78 F.3d 604 
(Fed. Cir. 1996) (Table) (where combat veteran produces 
competent lay testimony of incurrence of disease or injury in 
combat, burden to produce evidence in rebuttal shifts to 
government).  The Court did find, in a clearly 
distinguishable case involving termination of benefits and a 
notice that was returned as undeliverable where the claims 
file showed several possible addresses for the claimant, that 
the burden was on the Secretary "under the peculiar facts" 
of that case to show that the appellant lacked good cause for 
failure to report for an examination.  See Hyson v. Brown, 5 
Vet. App. 262 (1993) (emphasis in original).  The case now 
before the Board does not involve termination of benefits, 
but a claim for pension benefits.  This claims file does not 
reflect several possible addresses for the appellant, nor 
does it show that any communication or notice to the 
appellant has been returned as undeliverable.  Neither the 
appellant nor his representative have cited any cause for the 
failure to report for examination.  Without even a plausible 
assertion that such cause existed, as opposed to the 
hypothetical and unsupported assertion of the representative 
that the appellant might not have received notice to report, 
the Board is unable to conclude that good cause existed.

Finally, the examinations for which the appellant failed to 
report were to have produced a report from the examiner about 
the functional effect of the appellant's diagnosed medical 
conditions.  He also failed to respond to the RO's January 
1999 request for additional medical and employment 
information.  Thus, his failure to report for the examination 
deprived VA of the opportunity to assist him in obtaining the 
benefits he sought by considering extra-schedular 
entitlement, either based on medical evidence, or on 
sufficiently detailed information about his occupational 
background and other related factors.  See 38 C.F.R. 
§ 3.321(b)(2) (1999).  

In sum, VA is presumed to have notified the appellant in an 
administratively regular manner of the time and place of 
scheduled examinations necessary to perform to determine his 
entitlement to VA pension benefits.  The appellant did not 
report for the examinations.  He did not provide evidence of 
good cause for not reporting.  The claim on appeal is not an 
original one for VA disability compensation.  Denial of the 
claim is not discretionary; it is required.  38 C.F.R. 
§ 3.655(a), (b) (1999).



ORDER

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, to include the issue 
of extraschedular entitlement under 38 C.F.R. § 3.321(b)(2) 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

